Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendments
Arguments and amendments filed 9/1/2022 have been examined.
Claims 1, 18, 41, 49, 50 and 51-57 are amended 
Thus, claims 1-7 and 18, 41, 49-57 are currently pending.
This Office Action is Final.


Examiner’s Note
An applicant’s own disclosure can be used to find a claim in a continuation-in-part (CIP)
application obvious. If the CIP’s claim extends even slightly past what a parent application
disclosed more than a year earlier, the parent can be used as prior art against the CIP claim.
See, e.g., In re Chu, 66 F.3d 292, 296–97 (Fed. Cir. 1995) (holding that even though Chu’s
“application claims to be a CIP of the Doyle patent,” some claims were not supported by Doyle
alone, so for those claims “the Doyle patent was properly relied on as prior art”); In re Van
Langenhoven, 458 F.2d 132, 136–37 (C.C.P.A. 1972) (allowing “appellant’s own French patent”
to be cited “to establish obviousness” of CIP claims for subject matter beyond the original
disclosure, and remarking that “[i]t is of no avail to appellant that the Societe patent is his own”);
and Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344 (Fed. Cir. 2012), the Federal
Circuit addressed a situation in which a parent application was applied as prior art to render
later CIP claims obvious, where the court found that the claims were not entitled to the parent’s
priority date and held that they were obvious in light of the parent patent.

Notice of Pre-A/A or A/A Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to a parent application
number 15/246,446, (filed on or after March 16, 2013), for example, which was examined with
AIA  priority. Although the instant application does not contain a 37 CFR 1.55/1.78 statement
indicating that this application should be examined under the AIA  (First Inventor to File), a
review of the disclosures of both the instant application and the parent application(s), by the
examiner, reveals that at least one claim presented or that has ever been presented in the
instant application appears to be drawn to an invention having an effective filing date on or after
March 16, 2013 as the claim(s) fail to have support in the earlier-filed application(s). Thus the
effective filling date of at least one claim in the application appears to be 06/7/2016. See
MPEP 2159.02.

Also, as noted below, specifically, claims 1-7 and 18, 41, 49, 56 filed on 9/1/2022 lack support in the earlier filed applications (as further discussed below in the 35 USC 112 rejections below), because a review of those disclosures listed by applicant on record, it is found that the on record disclosures failed to teach the techniques for implementing in the below mentioned the independent claim(s) limitations.

For example, no support can be found for the following claim limitations (see claim 1):
“determining that at least one of N = 1 and a first threshold number N of top-ranked first
search results reference resources that are located on sites that are previously identified as low quality sites”

“in response to determining that at least one of N = 1 and the first threshold number N of
top-ranked first search results reference resources that are located on sites that are previously
identified as low-quality sites, obtaining a second query from a predetermined mapping of queries to alternative queries;”

“receiving, from the search engine, data identifying second search results that the search
engine identifies as responsive to the second query, wherein each of the second search results has a respective ranking score;”

“determining that at least one of M = 1 and a second threshold number M of top-ranked
second search results reference resources that are located on sites that are previously identified as high-quality sites;” and

“in response to determining that at least one of M = 1 and the second threshold number M of
top-ranked second search results reference resources that are located on sites that are previously identified as high-quality sites, providing one or more of the second search results in response to the first query”;

See also the related rejections concerning the other independent claims (claims 1, 18 and 41, and 56) below.

Thus the effective filling date of at least one claim in the application appears to
be 06/7/2016. See MPEP 2159.02


Priority
Applicant states that this application is a continuation or divisional application of
the prior-filed application. A continuation or divisional application cannot include new
matter. Applicant is required to delete the benefit claim or change the relationship
(continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application (a more detailed
discussion is shown in the 35 USC 112 rejections)

Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

For example, no support can be found for the following claim limitations (see claim 1):
“determining that at least one of N = 1 and a first threshold number N of top-ranked first
search results reference resources that are located on sites that are previously identified as low quality sites”

“in response to determining that at least one of N = 1 and the first threshold number N of
top-ranked first search results reference resources that are located on sites that are previously
identified as low-quality sites, obtaining a second query from a predetermined mapping of queries to alternative queries;”

“receiving, from the search engine, data identifying second search results that the search
engine identifies as responsive to the second query, wherein each of the second search results has a respective ranking score;”

“determining that at least one of M = 1 and a second threshold number M of top-ranked
second search results reference resources that are located on sites that are previously identified as high-quality sites;” and

“in response to determining that at least one of M = 1 and the second threshold number M of
top-ranked second search results reference resources that are located on sites that are previously identified as high-quality sites, providing one or more of the second search results in response to the first query”;


Nor can support be found for the limitations in claim 18;
nor can support be found for the limitations of claim 41:
nor can support be found for the limitations of claim 49;
nor can support be found for the limitations of claim 56;

In summary, the Examiner reviewed the cited sections provided with the filing of the
instant application and also searched the parent application and could not find any
discussion related to the above noted claim limitations including starting a suggestion,
rendering it; receiving additional subsequent suggestions and determining if results from
the first suggestion are also responsive to the most recent suggestion. Thus the above
noted limitations would appear to be new matter with respect to the parent application
(see MPEP 211.05(1)(8)).


Specification
Please see MPEP 608.04 New Matter
37 C.F.R. 1.121 Manner of making amendments in applications.
(f) No new matter. No amendment may introduce new matter into the disclosure of an
application.
In establishing a disclosure, applicant may rely not only on the specification and drawing as filed
but also on the original claims if their content justifies it. See MPEP § 608.01 (I).

“While amendments to the specification and claims involving new matter are
ordinarily entered, such matter is required to be canceled from the descriptive
portion of the specification, and the claims affected are rejected under 35 U.S.C.
112, first paragraph” (emphasis added).

When new matter is introduced into the specification, the amendment should be objected to
under 35 U.S.C. 132 (35 U.S.C. 251 if a reissue application) and a requirement made to cancel
the new matter. The subject matter which is considered to be new matter must be clearly
identified by the examiner. If the new matter has been entered into the claims or affects the
scope of the claims, the claims affected should be rejected under 35 U.S.C. 112, first
paragraph, because the new matter is not described in the application as originally filed.
Per 37 C.F.R. 1.121, see for example, new matter presented via:
Amended claims filed on 9/1/2022 and the related detailed rejections of those limitations under
35 USC 112 below.


Specification (continued)
The disclosure is objected to because of the following informalities:
The amendment(s) filed on 9/1/2022 is/are objected to under 35 U.S.C. 132(a)
because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no
amendment shall introduce new matter into the disclosure of the invention.
After reviewing the relevant references/parent applications, the claims 1-7 and 18, 41-48 are
objected to for lack of support in the respective cited references/parent applications;
Please also see the rejection under 35 USC 112 below showing the relevant limitations.















Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 18, 41, 49-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-7 and 18, 41, 49-57 recite various limitations that do not appear to be described in the specification and referenced priority documents.

The Examiner read the specification (i.e. the specifications cited for support in the priority
documents) and did not see any explicit disclosure that described the limitations as recited.
Further, the Examiner performed a keyword search for the above noted limitations in applicant's
specification and every one of the listed priority documents. The Examiner reviewed the cited
sections provided by the applicant in the appendix/Examination Support Document(s) but did
not find support for the claimed limitations above in those cited sections.

As such, it appears that the independent claims contain subject matter that was not described in
the specification and therefore the claims fail the written description requirement.

As indicated in the 35 USC 112 rejections, the specification and the various priority documents appear to be silent with various terminology in the newly added claims. 
Further, there does not appear to be any disclosure regarding the limitations: 

For example, no support can be found for the following claim limitations (see claim 1):
“determining that at least one of N = 1 and a first threshold number N of top-ranked first
search results reference resources that are located on sites that are previously identified as low quality sites”

“in response to determining that at least one of N = 1 and the first threshold number N of
top-ranked first search results reference resources that are located on sites that are previously
identified as low-quality sites, obtaining a second query from a predetermined mapping of queries to alternative queries;”

“receiving, from the search engine, data identifying second search results that the search
engine identifies as responsive to the second query, wherein each of the second search results has a respective ranking score;”

“determining that at least one of M = 1 and a second threshold number M of top-ranked
second search results reference resources that are located on sites that are previously identified as high-quality sites;” and

“in response to determining that at least one of M = 1 and the second threshold number M of
top-ranked second search results reference resources that are located on sites that are previously identified as high-quality sites, providing one or more of the second search results in response to the first query”;

Nor can support be found for the limitations in claim 18;
nor can support be found for the limitations of claim 41:
nor can support be found for the limitations of claim 49;
nor can support be found for the limitations of claim 56;

With respect to dependent claims 2-7; 49-55; and 57, these claims depend upon their respective parent independent claims and inherit the same deficiencies as the independent claims as discussed above and thus are rejected for similar reasons as discussed above

The Examiner found no recitation in any of applicant's arguments or in their specification that discussed the newly added feature(s). As such, since the specification and the priority documents appear to be silent on any discussion of this claimed feature, it appears this newly added claim limitation is new matter.










Claim Rejections - 35 USC § 112 (continued)
Additionally, Claims 1-7 and 18, 41, 49-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The instant independent claims recite various limitations that do not appear to be described in the specification including:

For example, no support can be found for the following claim limitations (see claim 1):
“determining that at least one of N = 1 and a first threshold number N of top-ranked first
search results reference resources that are located on sites that are previously identified as low quality sites”

“in response to determining that at least one of N = 1 and the first threshold number N of
top-ranked first search results reference resources that are located on sites that are previously
identified as low-quality sites, obtaining a second query from a predetermined mapping of queries to alternative queries;”

“receiving, from the search engine, data identifying second search results that the search
engine identifies as responsive to the second query, wherein each of the second search results has a respective ranking score;”

“determining that at least one of M = 1 and a second threshold number M of top-ranked
second search results reference resources that are located on sites that are previously identified as high-quality sites;” and

“in response to determining that at least one of M = 1 and the second threshold number M of
top-ranked second search results reference resources that are located on sites that are previously identified as high-quality sites, providing one or more of the second search results in response to the first query”;


Nor can support be found for the limitations in claim 18;
nor can support be found for the limitations of claim 41:
nor can support be found for the limitations of claim 49;
nor can support be found for the limitations of claim 56;

The Examiner read the specification and did not see any explicit disclosure that described the limitations as recited. The applicant appears to have equated the claim elements to particular components of their specification (and respective priority specifications); however, at least the above cited limitations do not appear to be enabled by the cited sections. For example, none of the cited patent specifications appear to discuss the current claim limitations.

As such, the applicant's disclosure does not appear to enable the claimed subject matter. The Examiner reviewed the instant parent application and did not see any discussions that would lead the Examiner to conclude that one of ordinary skill in the art could make and or use the claimed invention as recited.

Further, the claim that the supplied recitation(s) is/are from appears to be a newly added claim where the Examiner did not find any originally filed claims or specification that described the supplied recitation. With regards to the respective dependent claims, these claims inherent the same deficiencies as their respective parent claims and are rejected for similar reasons as discussed above. The above noted claim limitations are being construed in a manner consistent with MPEP 2133.01.

The other independent claims recite similar concepts and for at least the reasons discussed above, the other respective independent claims are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 112 (continued)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 and 18, 41, 49-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms "high-quality sites" and “low-quality sites” in the independent claim(s) 1, 18 and 41 and 56 is/are a relative term which renders the claim indefinite. The term "high-quality sites" and “low-quality sites " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Various sections appear to use similar terms, there did not appear to be any discussion of a quality related to “high-quality sites" and “low-quality sites”; nor do the dependent claims correct these deficiencies.

Further, Claim(s) 41 recite the limitation "massive volume knowledge data
warehouse"/”massive knowledge database” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim. The term(s) "massive volume knowledge data
warehouse"/”massive knowledge database” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Various sections appear to use similar terms, there did not appear to be any discussion of a quality related to "massive volume knowledge data warehouse"/”massive knowledge database”; nor do the dependent claims correct these deficiencies.

Additionally, Claim 1 recites: 
“determining that at least one of N = 1 and a first threshold number N”;
and
“determining that at least one of M = 1 and a second threshold number M”;
And similarly claim 18 recites: 
“having second search results that at least one of M = 1 and a second threshold number M of top-ranked second search results belong to high-quality sites;”;
and claim 56 recites: “determine if at least one of N = 0 and a first threshold number N of top-ranked search results are not high-quality sites”

however, it is unclear if the various recitations above are intended to mean that “determine if one of N greater than 0” and/or determine if one of M greater than 0 as recited in claim 41 for example:
(claim 41) “analyzing the output and executes a set of instructions to determine if one of N greater than 0 and at least a first threshold number N of top-ranked search results”; and “having second search results with at least one of M greater than 0 and a second threshold number M of top-ranked second search results”.
As it is unclear if these claims limitations are reciting a “greater than” type of limitation or some other comparison operator, as these limitations are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Panda et al., US Patent. No. 9,135,307.

As to claim 1, Panda discloses a computer-implemented method comprising:
receiving a first query;
(Panda col. 1 ln. 36: receiving a first query; see also Panda, claim 1)

receiving, from a search engine, data identifying first search results that the search engine
identifies as responsive to the first query, wherein each of the first search results has a respective ranking score;
(Panda col. 1 ln. 36-39: receiving, from a search engine, data identifying first resources that are
responsive to the first query, wherein each of the first resources has a respective ranking score; see also Panda, claim 1)

determining that at least one of N = 1 and a first threshold number N of top-ranked first search results reference resources that are located on sites that are previously identified as low-quality sites;
(Panda col. 1 ln. 39-41: determining that at least a first threshold number N of top-ranked first resources 40 are located on sites previously identified as low-quality sites; see also Panda, claim 1)

in response to determining that at least one of N=1 and the first threshold number N of top-ranked first search results reference resources that are located on sites that are previously identified as low quality sites, obtaining a second query from a predetermined mapping of queries to alternative queries;
(Panda col. 1 ln. 42-46: in response to determining that at least a first threshold number
N of top-ranked first resources are located on sites previously identified as low-quality sites, obtaining a second query, wherein the second query is an alternative to the first query;
See also col. 2 ln. 10-12: The actions include determining that in a mapping of queries to alternative queries, the first query is mapped to the second query.
see also Panda, claim 1)

receiving, from the search engine, data identifying second search results that the search
engine identifies as responsive to the second query, wherein each of the second search results has a respective ranking score;
(Panda col. 1 ln. 46-49: receiving, from the search engine, data identifying second resources that are responsive to the second query, wherein each of the second resources has a respective ranking score;
see also Panda, claim 1)

determining that at least one of M = 1 and a second threshold number M of top-ranked second search results reference resources that are located on sites that are previously identified as high-quality sites; and
(Panda col. 1 ln. 49-51: and wherein at least a second threshold number M of top-ranked second resources are located on sites previously identified as being high-quality sites;
see also Panda, claim 1: determining that at least a second threshold number M of
top-ranked second search results reference resources that are located on sites that are previously identified as high-quality sites)

in response to determining that at least one of M = 1 and the second threshold number M of top-ranked second search results reference resources that are located on sites that are previously identified as high-quality sites, providing one or more of the second search results in response to the first query
(Panda Col. 2 ln. 17-21: The actions include determining that the top-ranked resource in the second resources is located on a high-quality site; and selecting the top-ranked resource in the second resources as the particular one of the second resources.;
see also Panda, claim 1: “in response to determining that at least the second threshold
number M of top-ranked second search results reference resources that are located on sites that are previously identified as high-quality sites, providing one or more of the second search results in response to the first query”).






As to claim 2, Panda discloses the method of claim 1, further comprising determining that in the
predetermined mapping of queries to alternative queries, the first query is mapped to the second query (Panda col. 2 ln. 10-12: The actions include determining that in a mapping of queries to alternative queries, the first query is mapped to the second query;
see also Panda, claim 2).

As to claim 3, Panda discloses the method of claim 1, wherein the number N is-a
predetermined number of search results or a predetermined percentage of search results (Panda col. 5 ln. 22-24: The predetermined number N can be a number of resources,
e.g., 3, 5, 8, or 10, or a percentage of the top-ranked resources, e.g., 30%, 50%, 80%, or 90% of the top-ranked resources.;
see also Panda claim 3).

As to claim 4, Panda discloses the method of claim 1, further comprising selecting one of the second search results from one or more search results located on high-quality sites of the M top-ranked second search results reference resources (Panda col. 2 ln. 14-17: The actions include selecting the particular one of the second resources from one or more resources located on high-quality sites of the M top-ranked second resources;
see also Panda claim 4).

As to claim 5, Panda discloses the method of claim 4, further comprising: determining that the top ranked second search results reference resource in the second search results is located on a high quality site; 
(Panda abstract: wherein at least a second threshold number M of top-ranked second resources are located on sites previously identified as being high-quality sites; see also 
Panda col. 1 ln. 49-56: wherein at least a second threshold number M of top-ranked second resources are located on sites previously identified as being high-quality sites; 
and Panda claim 5)
and selecting the top-ranked second search results reference resource in the second search results as one of the second search results (Panda col. 1 ln. 49-56: wherein at least a second threshold number M of top-ranked second resources are located on sites previously identified as being high-quality sites; and providing search results in response to the first query, wherein the search results identify one or more of the first resources and also identify a particular second resource of the second resources, wherein the particular second resource is located on a previously-identified high-quality site;
see also Panda claim 5).

As to claim 6, Panda discloses the method of claim 5, wherein providing the search results in response to the first query comprises: computing a scaling factor given by a function of a first ranking score associated with a top-ranked second search results reference resource in the first search results and a second ranking score associated with one of the second search results reference resource; 
(Panda col. 2 ln. 20-25: Providing search results comprises determining a scaling factor, wherein the scaling factor is a function of a first ranking score associated with a top-ranked resource in the first resources and a second ranking score associated with the particular one of the second resources; see also Panda claim 6)
computing a scaled ranking score associated with the second search results reference resource by multiplying an initial ranking score associated with the second search results reference resource by the scaling factor; 
(Panda col. 2 ln. 25-28: computing a scaled ranking score associated with the particular second resource by multiplying an initial ranking score associated with the particular second resource by the scaling factor; see also Panda claim 6)
and
ranking the search results and a search result corresponding to the particular second search
results reference resource based on the ranking scores associated with the one or more first
search results and the scaled ranking score associated with the particular second search results (Panda col. 2 ln. 28-32: and ranking the search results and a search result corresponding to the
30 particular second resource based on the ranking scores associated with the one or more first resources and the scaled ranking score associated with the particular second resource; see also Panda claim 6).

As to claim 7, Panda discloses the method of claim 6 wherein the scaling factor is given by
(R.sub. l + 1 )/R.sub.2, wherein R.sub.1 represents a first ranking score for a top-ranked first
search results reference resource of the first search results and R.sub.2 represents a second
ranking score for a top-ranked second search results reference of the second search results (Panda col. 2 ln. 33-36: The scaling factor is given by (R1 + 1 )/R2 , wherein R1 represents
a first ranking score for a top-ranked resource of the first resources and R2 represents a second ranking score for a top-ranked resources of the second resources; see also Panda claim 7).







Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Panda et al., US Patent. No. 9,135,307, in view of Ramer et al., US Pub. No. 2007/0061242.

As to claim 18, Panda discloses a computer program product, comprising:
encoded on one or more non-transitory computer storage media, comprising instructions
that when executed by the supercomputing system one or more computers
(Panda col. 10 ln. 6-8: A computer program can be deployed to be executed on one computer
or on multiple computers that are located at one site or distributed across multiple sites;
See also col. 9 ln. 20-23: computer programs, i.e., one or more modules of computer
program instructions, encoded on computer storage medium for execution by, or to control the
operation of, data processing apparatus)

a non-transitory computer readable storage medium storing computer-executable instruction
encoded with instructions that, when executed by one or more computers of the
supercomputing system, causes one or more computers of the supercomputing system to
perform real time operations to organize and distribute the Internet environment into ten
concurrent quality partitions, labeled from one to ten, with one representing confounded
information and ten representing optimal site information based upon site and web page values
and when executed by one or more computers of the supercomputing system configured to
receive inputs determining search results and removing those belonging to low-quality sites
iterating the process until providing high-quality sites search results as the output for each input
(Panda, abstract: a second query and data identifying second resources that are responsive to
the second query are obtained, wherein at least a second threshold number M of top-ranked
second resources are located on sites previously identified as being high-quality sites; see also
Fig. 4)
comprising computer program product the steps of:
receiving a first query from a subscriber device;
(Panda col. 1 ln. 36: receiving a first query; see also Panda, claim 1)
receiving first search results by one computer of the supercomputing system causes to
remove search results with a respective low-quality site value and upon determining that at least
a first threshold number N of top-ranked search results are not high-quality sites;
(Panda col. 1 ln. 39-41: determining that at least a first threshold number N of top-ranked first
resources 40 are located on sites previously identified as low-quality sites; see also Panda,
claim 1;
see also Panda col. 5 ln. 5-13: The search system can assign or access a site quality score for
a particular site. The system can use the site quality score to classify the particular site as a low
quality site, a high quality site, or neither. For example, the system can compare the site quality score to one or more thresholds to determine whether the particular site is a low-quality site or a
high- quality site.)
in response said one computer of the supercomputing system providing

at least one of M greater than 0 and a second threshold number M of the second search results in response to the first query as the output; and
(Panda Col. 2 ln. 17-21: The actions include determining that the top-ranked resource in the
second resources is located on a high-quality site; and selecting the top-ranked resource in the
second resources as the particular one of the second resources.; see also Panda, claim 1: “in
response to determining that at least the second threshold number M of top-ranked second
search results reference resources that are located on sites that are previously identified as
high-quality sites, providing one or more of the second search results in response to the first
query”)
displaying the output to the subscriber device
(Panda Fig. 3 see also col. 4 ln. 11-14: The search engine can present the search results
in a ranked order. The ranked order of search results can be based on respective ranking
scores associated with the resources.).

Panda does not disclose:
causes a computer in the one or more computers supercomputing system to perform operations
to search one or more data warehouses assigning a unique probability to each resource,
webpage and site and to analyze the entire superset of potential valid associative queries
constructed upon receiving the first query by performing statistical traffic analysis of end user's
previous queries;

in response, said one computer of the supercomputing system causes to search
using one or more data warehouse for a second query by performing statistical traffic analysis of end user’s previous queries having second search results that at least one of M = 1 and  a second threshold number M of top-ranked second search results belong to high-quality sites;

however, Ramer discloses:
causes a computer in the one or more computers supercomputing system to perform operations
to search one or more data warehouses assigning a unique probability to each resource,
webpage and site and to analyze the entire superset of potential valid associative queries
constructed upon receiving the first query by performing statistical traffic analysis of end user's
previous queries;
(Ramer [0011] In embodiments of the method and system, the relevance of mobile content may
be determined by a statistical association. A statistical association value may be used to rank
mobile content. A statistical association may relate to an association between the mobile
content and the information relating to a mobile communication facility.; see also Ramer [0997]
Output from the feed servers may be stored in a data warehouse which is used for data
analysis, reporting, and generation of the input tables for the MySQL databases
which reside on the service tier servers. The data warehouse may run Red Hat Enterprise Linux
and Oracle Database 10; see also [0159] probabilistic search)
in response, said one computer of the supercomputing system causes to search
using one or more data warehouse for a second query by performing statistical traffic analysis of end user’s previous queries  having second search results that at least 
one of M = 1 and  a second threshold number M of top-ranked second search results belong to high-quality sites; 
(Ramer [0085] An implicit mobile search query may be automatically generated from a mobile
communication facility 102 based at least on one parameter in order to deliver relevant mobile
content to a mobile communication facility 102 ; see also [0163] An implicit query facility 164
may automatically generate context-sensitive queries based on a user's current activities,
characteristics, and/or the user's device characteristics. For example, the implicit query facility
164 may retrieve Internet links, music files, e-mails, and other materials that relate to an active
user's query, but which the user did not specifically query;
See also [0083] A collaborative filtering protocol generally involves the collection of preference
data from a large group of users. This preference data may be analyzed statistically to identify
subgroups, or characteristics of subgroup members, with similar preference profiles. ; see also
[0247] In embodiments, the search facility 142 may use a ranking algorithm which incorporates
a number of features, including one or more of full-text relevance (using, e.g., term
frequency/inverse document frequency or "TFIDF", or variants and enhancements thereto),
word order and proximity scores, number of words matching scores (with thresholds), popularity
( overall and within-demographic), editorial boosts, and field-by-field boosts. The wireless
provider 108 may control the editorial boosts.).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply statistical information search as taught by Ramer since it was
known in the art that search systems provide statistical search for the determination selecting
relevant terms may improve a mobile content sponsor's display order and amount of content
displayed on a mobile communication device display in response to a user's keyword search.
(Ramer [0465]).

Claims 41 and 49-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Panda et al., US Patent. No. 9,135,307, in view of Ramer et al., US Pub. No. 2007/0061242, in view of Hansson et al., US Pub. No. 2012/0047134.

As to claim 41, Panda discloses a supercomputing system internet search engine
comprising one or more computers, a computer in the one or more computers having a processor and a memory incorporating system software for imparting artificial intelligence to system hardware, the
supercomputing system Internet search engine interprets numerical and textual data from a
plurality of client-side devices as a first query used to determine the quality of the first set of
results upon removing results that belong to low--quality sites and then optimizes the first query
upon finding and suppling missing gaps of information to dynamically find an alternative
query and obtain a second set of results upon removing results that belong to low-quality sites
and then correlates both set of results into an output to determine probabilistically an optimal
match in response to each first request and stores them into 
a massive volume knowledge data warehouse, 
(Panda col. 10 ln. 6-8: A computer program can be deployed to be executed on one computer
or on multiple computers that are located at one site or distributed across multiple sites;
See also col. 9 ln. 20-23: computer programs, i.e., one or more modules of computer
program instructions, encoded on computer storage medium for execution by, or to control the
operation of, data processing apparatus;
see also Panda, abstract: a second query and data identifying second resources that are responsive to the second query are obtained, wherein at least a second threshold number M of top-ranked second resources are located on sites previously identified as being high-quality sites; see also Fig. 4)

wherein the supercomputing system performs the steps of:

the supercomputing system receiving a first query from a subscriber device as input;
(Panda col. 1 ln. 36: receiving a first query; see also Panda, claim 1)

the supercomputing system assigning a computer to receive the first search results
(Panda col. 10 ln. 56-61: In addition, a computer can interact with a user by sending documents
to and receiving documents from a device that is used by the user; for example, by sending web pages to a web browser on a user's client device in response to requests received from the web browser.; see also col. 11 ln. 20-22: The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network)

and
executing a set of instructions causes to remove search results with a respective low--quality site value as output;
(Panda col. 1 ln. 39-41: determining that at least a first threshold number N of top-ranked first
resources 40 are located on sites previously identified as low-quality sites; see also Panda,
claim 1;
see also Panda col. 5 ln. 5-13: The search system can assign or access a site quality score for
a particular site. The system can use the site quality score to classify the particular site as a low
quality site, a high quality site, or neither. For example, the system can compare the site quality
score to one or more thresholds to determine whether the particular site is a low-quality site or a
high- quality site.; see also Panda col. 4 ln. 50-55: The search system determines whether the first set of resources includes at least a predetermined number N, e.g. 10, 50, 100, of top-ranked resources from low-quality sites (206).) 

said assigned computer of the supercomputing system analyzing the output and executes a
set of instructions to determine if one of N greater than 0 at least a first threshold number N of top-ranked search results are not high-quality sites;
(Panda col. 4 ln. 50-55: The search system determines whether the first set of resources includes at least a predetermined number N, e.g. 10, 50, 100, of top-ranked resources from low-quality sites (206). For example, the search system can compare sites on which the top-ranked resources are located to a list of sites that had been previously identified as being low-quality sites.)

and in response said assigned computer of the supercomputing system executing
a set of instructions to provide one or more of the second search results in response to the first query as the output
(Panda col. 5 ln. 30-32: Otherwise, the search system obtains an alternative query 30
(210) and obtains a second set of resources that are responsive to the alternative query (212).; see also col. 7 ln. 4-10: The second search results 304 are search results that identify the second set of resources that the search system obtains in response to an alternative query. For example, the second search results 304 can be search results that identify the resources described above with reference to 212. The second search results 304 identify resources that are also identified in the first search results 302, e.g., search result 304b.).

Panda does not disclose:
in response, said assigned computer of the supercomputing system executes a set of
instructions to search using a massive knowledge database for a second query upon performing statistical traffic analysis of historically similar end users' previous queries having second search results with at least one of M greater than 0 and a second threshold number M of top-ranked second search results belong to high-quality sites; 

however, Ramer discloses:
in response, said assigned computer of the supercomputing system executes a set of
instructions to search using a massive knowledge database for a second query upon performing statistical traffic analysis of historically similar end users' previous queries having second search results with at least one of M greater than 0 and a second threshold number M of top-ranked second search results belong to high-quality sites;
(Ramer [0011] In embodiments of the method and system, the relevance of mobile content may
be determined by a statistical association. A statistical association value may be used to rank
mobile content. A statistical association may relate to an association between the mobile
content and the information relating to a mobile communication facility.; see also Ramer [0997]
Output from the feed servers may be stored in a data warehouse which is used for data
analysis, reporting, and generation of the input tables for the MySQL databases
which reside on the service tier servers. The data warehouse may run Red Hat Enterprise Linux
and Oracle Database 10; see also [0159] probabilistic search;
See also [0083] A collaborative filtering protocol generally involves the collection of preference
data from a large group of users. This preference data may be analyzed statistically to identify
subgroups, or characteristics of subgroup members, with similar preference profiles. ; see also
[0247] In embodiments, the search facility 142 may use a ranking algorithm which incorporates
a number of features, including one or more of full-text relevance (using, e.g., term
frequency/inverse document frequency or "TFIDF", or variants and enhancements thereto),
word order and proximity scores, number of words matching scores (with thresholds), popularity
( overall and within-demographic), editorial boosts, and field-by-field boosts. The wireless
provider 108 may control the editorial boosts.,).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply statistical information search as taught by Ramer since it was known in the art that search systems provide statistical search for the determination selecting relevant terms may improve a mobile content sponsor's display order and amount of content
displayed on a mobile communication device display in response to a user's keyword search. (Ramer [0465]).


Panda/Ramer do not disclose:
establishing a master index database and assigning a probabilistic value from lowest to
highest to each site and web page;

However, Hansson discloses:
establishing a master index database 
(Hansson [0034] To facilitate searching of these resources 105, the search engine 110 identifies the resources by crawling the publisher web sites 104 and indexing the resources provided
by the publisher web sites 104. The indexed and, optionally, cached copies of the resources are stored in an indexed cache 112.; see also [0039] Click data for the queries and the web pages referenced by the search results are stored in click logs 116. The query logs 114 and the click logs 116 define search history data 117 that include data from and related to previous search requests associated with unique identifiers. The click logs define actions taken responsive to search results provided by the search engine 110. The query logs 114 and click logs 116 can
be used to map queries submitted by the client devices to web pages that were identified in search results and the actions taken by users)
and
assigning a probabilistic value from lowest to highest to each site and web page;
(Hansson [0052] The search engine 110 can identify the query suggestion with the
highest respective probability relative to the probabilities of the other query suggestions provided to the client device; see also [0089] For example, the search service 404 can prioritize query suggestion requests based on timers, the time period between consecutive query suggestion requests, and/or probabilities that a user will select a query suggestion request.
See also [0098] The query suggestions QS It can be ranked according to an order. For example, the query suggestions can be ranked based on the probability that the user will select the respective query suggestion. The ranking of the query suggestions according to probability is indicated by the numerical values 508a adjacent to the query suggestions. These values are
illustrative only and are not shown in the actual user interface. In the example ranking, "Italy" has the highest probability and a rank of one, "Italian" has the second probability and a
highest rank of two, "Italy map" has the third probability and a highest rank of three, and "Italian History" has the lowest probability and a rank of four.)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply probabilistic search as taught by Ramer since it was known in the art that search systems provide probabilistic search as this can be implemented so as to
realize one or more of the following advantages where in the absences of a user selection of a search query suggestion or sending a search request for a completed query, search results
are shown only if a prediction criterion is met where this selective display of search results realizes a user experience that does not overwhelm the user with different search results being
displayed with each keystroke and where the selective display of search results reduces the likelihood of "search result" blindness that may occur if search results are displayed without any
predictive criterion, and also reduces the likelihood of inadvertent "topic drift" that may otherwise occur in the presence of different search results being displayed with each keystroke (Hansson [0010]).


As to claim 49, Panda discloses the system of claim 41, further comprising the step of determining for each result a W RANK value comprising: 

defining as average-quality content sites and web pages values belonging to the Internet
environment quality partition of 5;
(Panda col. 5 ln. 5-8: The search system can assign or access a site quality score 
for a particular site. The system can use the site quality score to classify the particular site as a low-quality site, a high quality site, or neither.)
determining the W RANK value of each web page by multiplying the web page
respective ranked scores by the known quality partition value of their parent site 

using the master index database to obtain an adjusted respective ranked score; 
(Panda col. 2 ln. 25-31: computing a scaled ranking score associated with the particular second resource by multiplying an initial ranking score associated with the particular second resource by the scaling factor; and ranking the search results and a search result corresponding to the
30 particular second resource based on the ranking scores associated with the one or more first resources and the scaled;
See also col. 6 ln. 25-30: The search system scales the ranking scores associated with resources in a second set of resources that are located on high-quality sites (218). For example, the alternative query module 114 can multiply the ranking scores associated with the resources included in the second set of resources that are located on high-quality sites by the Scaling_factor.)

arranging the results displayed in an order to the end user from highest to lowest by the
adjusted respective ranked scores (Panda col. 4 ln. 67-col. 5 ln. 5: The method can further include: using the respective second score to generate a respective ranking score for each of the search result resources; and providing search results to the user device, each search result identifying a respective search result resource, for presentation in an order according to the respective ranking scores;
see also col. 1 ln. 60-64: providing search results to the user device, each search result
identifying a respective search result resource, for presentation in an order according to the
respective ranking scores.).

and Ramer discloses, under the rationale above:

organizing and distributing the Internet environment into ten concurrent quality
partitions, labeled from one to ten, with one representing confounded information and ten
representing optimal site information based upon site and web page values;
(Ramer [0270] Based at least in part upon the affirmative result, the index production process may automatically generate an index of the mobile content that is associated with the mobile content profile of the affirmative result that may, for example and without limitation, represent or be associated with a ….a point rating (such as on a ten-point scale),;
see also [0271] A plurality of indexes may be generated. In some embodiments, the indexes may be ordered based upon the value of the index. In one example, the value is a rank and
the indexes are ordered based upon the rank.)

assigning as low-quality sites and web pages values belonging to the Internet
environment quality partitions from 1 to 4; wherein the lowest-quality sites and web pages values belong to the Internet partition of one representing confounded information; 
(Ramer [0270] Based at least in part upon the affirmative result, the index production process may automatically generate an index of the mobile content that is associated with the mobile content profile of the affirmative result that may, for example and without limitation, represent or be associated with a ….a point rating (such as on a ten-point scale),;
see also [0271] A plurality of indexes may be generated. In some embodiments, the indexes may be ordered based upon the value of the index. In one example, the value is a rank and
the indexes are ordered based upon the rank)

and
assigning as high-quality sites belonging to the Internet environment quality partitions from 6 to
10, in the scale of 1 to 10; wherein the best-quality sites and web pages values belong to the
Internet partition of ten representing optimal information;
(Ramer [0270] Based at least in part upon the affirmative result, the index production process may automatically generate an index of the mobile content that is associated with the mobile content profile of the affirmative result that may, for example and without limitation, represent or be associated with a ….a point rating (such as on a ten-point scale),;
see also [0271] A plurality of indexes may be generated. In some embodiments, the indexes may be ordered based upon the value of the index. In one example, the value is a rank and
the indexes are ordered based upon the rank)


As to claim 50, Panda discloses the system of claim 41, further comprising the step of executing a set of instruction causes to remove search results with a respective low-quality site value as output comprising:

receiving the first search results as output;
(Panda Fig. 3 see also col. 4 ln. 11-14: The search engine can present the search results
in a ranked order. The ranked order of search results can be based on respective ranking
scores associated with the resources.).

validating using the master index database the known quality partition value of each of the first search results belonging to the Internet environment;
(Panda col. 5 ln. 8-11: For example, the system can compare the site quality score to one or more thresholds to determine whether the particular site is a low-quality site or a high-
quality site.)

setting one of duplicate spam risk-threat and viral first search result as non-statistical
significant: and
(Panda col. 5 ln. 8-13: For example, the system can compare the site quality score to one or more thresholds to determine whether the particular site is a low-quality site or a high- quality site. Alternatively, the system can use a white list of high-quality sites and a black list of low-quality sites prepared manually or by some other method offline).
 

As to claim 51, Panda discloses the system of claim 50, further comprising the steps of analyzing the output and executing a set of instructions to determine if at least one of N greater than 0 and a first threshold number N of top-ranked search results are not high-quality sites,
(Panda col. 2 ln. 41-43: determining that at least a first threshold number N of top-ranked first resources are located on sites previously identified as low-quality sites)

comprising:
receiving the valid first search results as output;
(Panda Fig. 3 see also col. 4 ln. 11-14: The search engine can present the search results
in a ranked order. The ranked order of search results can be based on respective ranking
scores associated with the resources.).

determining using the master index database N as the count of first search results belonging to the known quality partition of 6 (high quality) or better;
(Panda col. 4 ln. 50-52: The search system determines whether the first set of resources includes at least a predetermined number N, e.g. 10, 50, 100, of top-ranked resources from low-quality sites (206).;
See also col. 5 ln. 53-56: analyzing the second set of resources to determine whether the second set of resources includes at least a number M of top-ranked resources from high-quality sites.)

upon a positive determination that N is at least a first threshold number, automatically
sending the output to the end user; and
(Panda col. 6 ln. 48-51: For example, the search system 106 can generate search results based on the merged resources such that the top-ranked search results include resources from high-quality sites and provide the search results to the user device; )

determining the W _RANK value of each web page of the output by multiplying the web
page respective ranked scores by the known quality partition value of their parent site 
using the master index database to obtain an adjusted respective ranked score and arranging the results displayed in an order to the end user from highest to lowest by the adjusted respective ranked scores
(Panda col. 2 ln. 25-31: computing a scaled ranking score associated with the particular second resource by multiplying an initial ranking score associated with the particular second resource by the scaling factor; and ranking the search results and a search result corresponding to the
30 particular second resource based on the ranking scores associated with the one or more first resources and the scaled;
See also col. 6 ln. 25-30: The search system scales the ranking scores associated with resources in a second set of resources that are located on high-quality sites (218). For example, the alternative query module 114 can multiply the ranking scores associated with the resources included in the second set of resources that are located on high-quality sites by the Scaling_factor.).

As to claim 52, Panda discloses the system of claim 50, further comprising the step of analyzing the output and executing a set of instructions to determine if at least a first threshold number N of top ranked search results are not high-quality sites, 
(Panda col. 2 ln. 41-43: determining that at least a first threshold number N of top-ranked first resources are located on sites previously identified as low-quality sites)
comprising:
receiving the valid first search results as output;
(Panda Fig. 3 see also col. 4 ln. 11-14: The search engine can present the search results
in a ranked order. The ranked order of search results can be based on respective ranking
scores associated with the resources.)

determining as the count of first search results belonging to the known quality
partition of 6 (high quality) or better; and
(Panda col. 4 ln. 50-52: The search system determines whether the first set of resources includes at least a predetermined number N, e.g. 10, 50, 100, of top-ranked resources from low-quality sites (206).;
See also col. 5 ln. 53-56: analyzing the second set of resources to determine whether the second set of resources includes at least a number M of top-ranked resources from high-quality sites.)

And Ramer discloses under the rationale above:
upon a negative determination that N is at least a first threshold number, searching the
knowledge data warehouse for a preprocessed and precalculated second query upon
performing statistical traffic analysis of historically similar end users' previous queries having
second search results and determining using the master index database M as the count second search results belong to high-quality sites
(Ramer [0011] In embodiments of the method and system, the relevance of mobile content may
be determined by a statistical association. A statistical association value may be used to rank
mobile content. A statistical association may relate to an association between the mobile
content and the information relating to a mobile communication facility.; see also Ramer [0997]
Output from the feed servers may be stored in a data warehouse which is used for data
analysis, reporting, and generation of the input tables for the MySQL databases
which reside on the service tier servers. The data warehouse may run Red Hat Enterprise Linux
and Oracle Database 10; see also [0159] probabilistic search;
See also [0083] A collaborative filtering protocol generally involves the collection of preference
data from a large group of users. This preference data may be analyzed statistically to identify
subgroups, or characteristics of subgroup members, with similar preference profiles. ; see also
[0247] In embodiments, the search facility 142 may use a ranking algorithm which incorporates
a number of features, including one or more of full-text relevance (using, e.g., term
frequency/inverse document frequency or "TFIDF", or variants and enhancements thereto),
word order and proximity scores, number of words matching scores (with thresholds), popularity
( overall and within-demographic), editorial boosts, and field-by-field boosts. The wireless
provider 108 may control the editorial boosts.,).

As to claim 53, Panda discloses the system of claim 52, further comprising the steps of:
receiving the valid nonduplicative second search results belonging to the known quality
partition of 6 (high quality) or better as output; 
(Panda col. 4 ln. 50-52: The search system determines whether the first set of resources includes at least a predetermined number N, e.g. 10, 50, 100, of top-ranked resources from low-quality sites (206).;
See also col. 5 ln. 53-56: analyzing the second set of resources to determine whether the second set of resources includes at least a number M of top-ranked resources from high-quality sites.)
and
determining the W RANK value of each web page of the output by multiplying the web
page respective ranked scores by the known quality partition value of their parent site 
using the master index database to obtain an adjusted respective ranked score and arranging the results displayed in an order to the end user from highest to lowest by the adjusted respective ranked scores
(Panda col. 2 ln. 25-31: computing a scaled ranking score associated with the particular second resource by multiplying an initial ranking score associated with the particular second resource by the scaling factor; and ranking the search results and a search result corresponding to the
30 particular second resource based on the ranking scores associated with the one or more first resources and the scaled;
See also col. 6 ln. 25-30: The search system scales the ranking scores associated with resources in a second set of resources that are located on high-quality sites (218). For example, the alternative query module 114 can multiply the ranking scores associated with the resources included in the second set of resources that are located on high-quality sites by the Scaling_factor.).

As to claim 54, Panda discloses the system of claim 50, further comprising the step of analyzing the output, comprising:
receiving the valid first search results as output;
(Panda Fig. 3 see also col. 4 ln. 11-14: The search engine can present the search results
in a ranked order. The ranked order of search results can be based on respective ranking
scores associated with the resources.)
determining using the master index database at least one first search results belonging to the known quality partition of 10 ( optimal); 
(Panda col. 4 ln. 50-52: The search system determines whether the first set of resources includes at least a predetermined number N, e.g. 10, 50, 100, of top-ranked resources from low-quality sites (206).;
See also col. 5 ln. 53-56: analyzing the second set of resources to determine whether the second set of resources includes at least a number M of top-ranked resources from high-quality sites.)
and
determining the W RANK value of each web page of the output by multiplying the web
page respective ranked scores by the known quality partition value of their parent site 
using the master index database to obtain an adjusted respective ranked score and arranging the results displayed in an order to the end
user from highest to lowest by the adjusted respective ranked scores
(Panda col. 2 ln. 25-31: computing a scaled ranking score associated with the particular second resource by multiplying an initial ranking score associated with the particular second resource by the scaling factor; and ranking the search results and a search result corresponding to the
30 particular second resource based on the ranking scores associated with the one or more first resources and the scaled;
See also col. 6 ln. 25-30: The search system scales the ranking scores associated with resources in a second set of resources that are located on high-quality sites (218). For example, the alternative query module 114 can multiply the ranking scores associated with the resources included in the second set of resources that are located on high-quality sites by the Scaling_factor.).


As to claim 55, Panda discloses the system of claim 53, further comprising the steps of:
receiving the valid nonduplicative nth search results in a session belonging to the
known quality partition of 6 (high quality) or better as output; 
(Panda col. 4 ln. 50-52: The search system determines whether the first set of resources includes at least a predetermined number N, e.g. 10, 50, 100, of top-ranked resources from low-quality sites (206).;
See also col. 5 ln. 53-56: analyzing the second set of resources to determine whether the second set of resources includes at least a number M of top-ranked resources from high-quality sites.)
and
determining the W RANK value of each web page of the output by multiplying the
web page respective ranked scores by the known quality partition value of their parent site 
using the master index database to obtain an adjusted respective ranked score and arranging the results displayed in an order to the end-user from highest to lowest by the adjusted respective ranked scores
(Panda col. 2 ln. 25-31: computing a scaled ranking score associated with the particular second resource by multiplying an initial ranking score associated with the particular second resource by the scaling factor; and ranking the search results and a search result corresponding to the
30 particular second resource based on the ranking scores associated with the one or more first resources and the scaled;
See also col. 6 ln. 25-30: The search system scales the ranking scores associated with resources in a second set of resources that are located on high-quality sites (218). For example, the alternative query module 114 can multiply the ranking scores associated with the resources included in the second set of resources that are located on high-quality sites by the Scaling_factor.).


As to claim 56, Panda discloses a supercomputing Internet search engine
system comprising one or more computers, a computer in the one or more computers having a processor and a memory incorporating system software for imparting artificial intelligence to system hardware, the system interprets numerical and textual data from a plurality of client-side devices as a first query and then using a knowledge database optimizes the first query upon :finding and suppling missing gaps of information to find probabilistically the best-case scenario as a second query in response to each first request 
(Panda col. 10 ln. 6-8: A computer program can be deployed to be executed on one computer
or on multiple computers that are located at one site or distributed across multiple sites;
See also col. 9 ln. 20-23: computer programs, i.e., one or more modules of computer
program instructions, encoded on computer storage medium for execution by, or to control the
operation of, data processing apparatus;
see also Panda, abstract: a second query and data identifying second resources that are responsive to the second query are obtained, wherein at least a second threshold number M of top-ranked second resources are located on sites previously identified as being high-quality sites; see also Fig. 4)

the system the supercomputing search engine system performing steps comprising:

interactively interpreting and parsing numerical and textual data to determine whether or
not a keyword exists within a master keyword database and whether said keyword matches any data in the database and sending the first query to the search engine;
(Panda col. 10 ln. 6-8: A computer program can be deployed to be executed on one computer
or on multiple computers that are located at one site or distributed across multiple sites;
See also col. 9 ln. 20-23: computer programs, i.e., one or more modules of computer
program instructions, encoded on computer storage medium for execution by, or to control the
operation of, data processing apparatus;
see also Panda, abstract: a second query and data identifying second resources that are responsive to the second query are obtained, wherein at least a second threshold number M of top-ranked second resources are located on sites previously identified as being high-quality sites; see also Fig. 4)

receiving a first query from a subscriber device as input and assigning a computer to receive the first search results and executing a set of instructions causes 
using the master index database to remove search results with a respective low-quality site value as output;
(Panda col. 1 ln. 39-41: determining that at least a first threshold number N of top-ranked first
resources 40 are located on sites previously identified as low-quality sites; see also Panda,
claim 1;
see also Panda col. 5 ln. 5-13: The search system can assign or access a site quality score for
a particular site. The system can use the site quality score to classify the particular site as a low
quality site, a high quality site, or neither. For example, the system can compare the site quality
score to one or more thresholds to determine whether the particular site is a low-quality site or a
high- quality site.; see also Panda col. 4 ln. 50-55: The search system determines whether the first set of resources includes at least a predetermined number N, e.g. 10, 50, 100, of top-ranked resources from low-quality sites (206).)

said assigned computer of the system analyzing the output and executes a set of
instructions to determine if at least a first threshold number N of top-ranked search results are not high-quality sites;
(Panda col. 2 ln. 41-43: determining that at least a first threshold number N of top-ranked first resources are located on sites previously identified as low-quality sites)

receiving a second query from a subscriber device as input and with at least 
one of M is greater than zero and a second threshold number M of top-ranked second search results belong to high-quality sites; 
(Panda col. 10 ln. 6-8: A computer program can be deployed to be executed on one computer
or on multiple computers that are located at one site or distributed across multiple sites;
See also col. 9 ln. 20-23: computer programs, i.e., one or more modules of computer
program instructions, encoded on computer storage medium for execution by, or to control the
operation of, data processing apparatus;
see also Panda, abstract: a second query and data identifying second resources that are responsive to the second query are obtained, wherein at least a second threshold number M of top-ranked second resources are located on sites previously identified as being high-quality sites; see also Fig. 4)

and
in response said assigned computer of the system executing a set of instructions to provide one or more of the second search results in response to the first query as the top (n) results
(Panda col. 5 ln. 30-32: Otherwise, the search system obtains an alternative query 30
(210) and obtains a second set of resources that are responsive to the alternative query (212).; see also col. 7 ln. 4-10: The second search results 304 are search results that identify the second set of resources that the search system obtains in response to an alternative query. For example, the second search results 304 can be search results that identify the resources described above with reference to 212. The second search results 304 identify resources that are also identified in the first search results 302, e.g., search result 304b.;
See also See also col. 5 ln. 53-56: analyzing the second set of resources to determine whether the second set of resources includes at least a number M of top-ranked resources from high-quality sites.)).

Panda does not disclose:
reorganizing and improving the end user first query to find probabilistically, using the
knowledge database of the system, one of the best query and the best-case scenario query as a second query to further distill and shrink the size of the search environment and sending the second query to the search engine;
 
however, Ramer discloses:
reorganizing and improving the end user first query to find probabilistically, using the
knowledge database of the system, one of the best query and the best-case scenario query as a second query to further distill and shrink the size of the search environment and sending the second query to the search engine;
(Ramer [0011] In embodiments of the method and system, the relevance of mobile content may be determined by a statistical association. A statistical association value may be used to rank mobile content. A statistical association may relate to an association between the mobile content and the information relating to a mobile communication facility.; see also Ramer [0997]
Output from the feed servers may be stored in a data warehouse which is used for data
analysis, reporting, and generation of the input tables for the MySQL databases
which reside on the service tier servers. The data warehouse may run Red Hat Enterprise Linux and Oracle Database 10; 
see also [0159] probabilistic search;
see also Ramer [0085] An implicit mobile search query may be automatically generated from a mobile communication facility 102 based at least on one parameter in order to deliver relevant mobile content to a mobile communication facility 102 ; see also [0163] An implicit query facility 164 may automatically generate context-sensitive queries based on a user's current activities, characteristics, and/or the user's device characteristics. For example, the implicit query facility 164 may retrieve Internet links, music files, e-mails, and other materials that relate to an active user's query, but which the user did not specifically query;)

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply statistical information/probabilistic search as taught by Ramer since it was known in the art that search systems provide statistical search for the determination selecting relevant terms may improve a mobile content sponsor's display order and amount of content displayed on a mobile communication device display in response to a user's keyword search. (Ramer [0465]).

Panda/Ramer do not disclose:
establishing a master index database and assigning a probabilistic value from lowest to
highest to each site and web page:

however, Hansson discloses:
establishing a master index database 
(Hansson [0034] To facilitate searching of these resources 105, the search engine 110 identifies the resources by crawling the publisher web sites 104 and indexing the resources provided
by the publisher web sites 104. The indexed and, optionally, cached copies of the resources are stored in an indexed cache 112.; see also [0039] Click data for the queries and the web pages referenced by the search results are stored in click logs 116. The query logs 114 and the click logs 116 define search history data 117 that include data from and related to previous search requests associated with unique identifiers. The click logs define actions taken responsive to search results provided by the search engine 110. The query logs 114 and click logs 116 can
be used to map queries submitted by the client devices to web pages that were identified in search results and the actions taken by users)
and assigning a probabilistic value from lowest to highest to each site and web page:
(Hansson [0052] The search engine 110 can identify the query suggestion with the
highest respective probability relative to the probabilities of the other query suggestions provided to the client device; see also [0089] For example, the search service 404 can prioritize query suggestion requests based on timers, the time period between consecutive query suggestion requests, and/or probabilities that a user will select a query suggestion request.
See also [0098] The query suggestions QS It can be ranked according to an order. For example, the query suggestions can be ranked based on the probability that the user will select the respective query suggestion. The ranking of the query suggestions according to probability is indicated by the numerical values 508a adjacent to the query suggestions. These values are
illustrative only and are not shown in the actual user interface. In the example ranking, "Italy" has the highest probability and a rank of one, "Italian" has the second probability and a
highest rank of two, "Italy map" has the third probability and a highest rank of three, and "Italian History" has the lowest probability and a rank of four.)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply probabilistic search as taught by Ramer since it was known in the art that search systems provide probabilistic search as this can be implemented so as to realize one or more of the following advantages where in the absences of a user selection of a search query suggestion or sending a search request for a completed query, search results
are shown only if a prediction criterion is met where this selective display of search results realizes a user experience that does not overwhelm the user with different search results being
displayed with each keystroke and where the selective display of search results reduces the likelihood of "search result" blindness that may occur if search results are displayed without any
predictive criterion, and also reduces the likelihood of inadvertent "topic drift" that may otherwise occur in the presence of different search results being displayed with each keystroke (Hansson [0010]).





As to claim 57, Panda discloses the system of claim 56, searching for a second query further comprises:
searching, by the system using the knowledge database, upon reorganizing and
improving the end user first query and validating one of the best query exists, the best-case scenario query exists and second query exists with at least a second threshold number M of top-ranked second search results;
(Panda Col. 2 ln. 17-21: The actions include determining that the top-ranked resource in the second resources is located on a high-quality site; and selecting the top-ranked resource in the second resources as the particular one of the second resources.;
see also Panda, claim 1: “in response to determining that at least the second threshold
number M of top-ranked second search results reference resources that are located on sites that are previously identified as high-quality sites, providing one or more of the second search results in response to the first query”).
upon a negative determination picking as the second query the valid query with the
highest adjusted respective ranked score
(Panda col. 4 ln. 50-52: The search system determines whether the first set of resources includes at least a predetermined number N, e.g. 10, 50, 100, of top-ranked resources from low-quality sites (206).;
See also col. 5 ln. 53-56: analyzing the second set of resources to determine whether the second set of resources includes at least a number M of top-ranked resources from high-quality sites.).






Response to Arguments
Additionally, Applicant's further arguments filed 9/1/2022 have been fully considered but they are not persuasive.

Applicant's arguments have been fully considered but they are not persuasive. The applicant argues that the 35 USC 112 rejections should be withdrawn based on the amendments to address such 35 USC 112 rejections. The Examiner notes that the amendments appear to be rewordings of the prior identified 35 USC 112 issues and that the concept(s) discussed in the 35 USC 112 rejections in the previous Office Action are still present as discussed in the above 35 USC 112 rejection section, additionally, as seen from the above discussion, the claims recite new matter that was not disclosed in a parent application. The Examiner reviewed the cited
sections provided by the applicant; however, did not find them convincing. Although the
specification is related to the general concepts of the claims, the specifications do not
appear to describe in detail the claim limitations as recited in order to provide enabling
support as discussed above in the 35 USC 112 rejections. 
Thus, the respective 35 USC 112 rejections still stand.
As such, since the specification and the priority documents appear to be silent on any discussion of this claimed feature, it appears this newly added claim limitation is new matter. In light of these deficiencies, any request for restriction is premature at this time. 

Furthermore, regarding prior art rejections, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.



Interference
The previous request(s) for interference/suggestion for interference(s) filed on 9/15/2016 to 3/11/2022 regarding Panda et al., US Patent No. 9,135,307 is/are acknowledged (if still applicable).
However, examination of this application has not been completed as required by 37 CFR
41.102(a). Consideration of a potential interference is premature. See MPEP § 2303.
Additionally, please note the numerous issues of regarding the requested priority benefit applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gosse et al., US Pub. No.: US 2005/0050023, teaches a method, device, and Software for presenting Search results in a response to an end-user query. Search results are combined from results from a plurality of indexes, each of the Search results having an associated key field. Index entries of each of the plurality of indexes are queried using an index-specific Search algorithm to obtain a Set of matching Search results for each index, each matching Search result having a quality of match Specific to its index. A relative priority is determined for each of the plurality of indexes and the matching Search results from the plurality of indexes are combined into a merged list of ordered Search results based on the determined priority. A Search result from a lower priority index is discarded in favor of any matching Search result from a higher priority index;
Wang et al., US Pub. No.: 2008/0301139, teaches an exemplary system for monitoring search spam and protecting against search spam includes a self-monitoring subsystem to uncover spam patterns and a self-protection subsystem to protect against spam by providing spam-related information to strengthen a relevance ranking algorithm. An exemplary architecture for monitoring search spam includes a first component to receive one or more spammer targeted keywords and to search, scan and analyze URLs based at least in part on the one or more spammer targeted keywords, a second component to receive one or more URLs from the first component and to verify one or more of these URLs as a spam URL and a third component to collect spammer targeted keywords associated with one or more spam URLs and to provide one or more of the spammer targeted keywords to the first component. Other methods, systems, etc., are also disclosed;
Dumon et al., US Pub. No.: US 2010/0262601, teaches methods and systems for assessing the quality of an item listing are described. In an example embodiment, a listing quality score for an item listing is derived as a weighted Sum of first and second parts. The first part represents a predicted score based on a comparison of item attributes for the item listing that are known at listing time, with item attributes of similar item listings that have historical data available for assessing their actual performance. The second part is based on one or more observed demand metrics representing actual historical performance of the item listing. The weighting factor is derived, such that over time, the emphasis shifts from the predicted to the observed score;
Dumon et al., US Pub. No.: US 2010/0262602, teaches methods and systems for analyzing, ordering and presenting item listings are described. In one example embodiment, a search query is processed to identify item listings satisfying the search query. Then, for each item listing that satisfies the search query, a ranking score is derived and assigned to the item listing. The ranking score is based in part on a relevance score, a listing quality score and a business rules score (or, adjustment factor). Finally, the item listings are ordered, based on their corresponding ranking score, and presented in order in a search results page;
Kim et al., US Pub. No.: US 2011/0320437, teaches An online article is enhanced by displaying, in association with the article, supplemental content that includes entities that are extracted from the article and/or entities that are related to entities that are extracted from the article. The supplemental content further includes information about each of the entities. TI1e information about an entity may be obtained by searching for the entity in one or more searchable repositories of data. For example, the supplemental content may include, for each entity, video, image, web, and/or news search results. The supplemental content may further include information such as stock quotes, abstracts, maps, scores, and so on. The entities are selected using a variety of analyses and ranking techniques based on contextual factors such as user specific information, time-sensitive popularity trends, grammatical features, search result quality, and so on. The entities may further be selected for purposes such as generating ad based revenue; and
Upstill et al., US Patent No.: US 8,326,826, teaches methods, systems, and apparatus, including computer program products, for identifying navigational resources for queries. In an aspect, a candidate query in a query sequence is selected, and a revised query subsequent to the candidate query in the query sequence is selected. If a quality score for the revised query is greater than a quality score threshold and a navigation score for the revised query is greater than a navigation score threshold, then a navigational resource for the revised query is identified and associated with the candidate query. The association specifies the navigational resource as being relevant to the candidate query in a search operation.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152